IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 596 EAL 2014
,                            :
                             :
            Respondent       : Petition for Allowance of Appeal from the
                             : Order of the Superior Court
                             :
         v.                  :
                             :
                             :
KARL BROWN,                  :
                             :
            Petitioner       :


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.